DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing and specification amendments of 11/06/19 are accepted.

Claim Rejections - 35 USC § 101
In view of the “2019 Revised Patent Subject Matter Eligibility Guidance,” claims 1-20 qualify as eligible subject matter under 35 U.S.C. 101. With respect to step 2A, prong one, the generation of an injection sequence having a plurality of harmonic components arguably represents mathematical relationships. However, with respect to step 2A, prong two, any abstract idea is applied with, or by use of, a particular machine (see MPEP 2106.05(b)). In this case, the claimed invention discloses a control system that works together with a plurality of movers along a track segment. As such, the claims are not directed to a judicial exception. They qualify as eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (US PgPub 20170346379) in view of Huang (US PgPub 20050174124).

With respect to claim 1, Weber et al discloses:
A system for characterizing loads in a linear drive system (figures 3-6; abstract states, “In order to improve the adaptation of a long stator linear motor to requirements or conditions of individual transport units … and from the determined actual variables (IG) a frequency response is determined and from the frequency response the control parameters (RP) for this transport unit (Tx) are determined and the transport unit (Tx) is controlled using these determined control parameters (RP) for movement along the transport track)

    PNG
    media_image1.png
    559
    813
    media_image1.png
    Greyscale

a plurality of movers (figures 1-2, reference T1 – Tx), wherein each of the plurality of movers includes:

    PNG
    media_image2.png
    592
    725
    media_image2.png
    Greyscale

a load mounted to the mover (figure 3, reference 2)

    PNG
    media_image3.png
    848
    538
    media_image3.png
    Greyscale

at least one drive magnet mounted to the mover (figure 3, references 4-5)
a track including a plurality of track segments defining a closed path along which each of the plurality of movers travels (figures 1-2, references A1 – An), wherein each of the plurality of track segments includes a plurality of drive coils spaced along the track segment (figures 3-4, reference 8) and a memory device (paragraph 0039 of Weber et al states, “A transport segment TS may be controlled by an associated segment control unit 11, as for instance described in U.S. Pat. No. 6,876,107 …” Jacobs (US Pat 6876107) is hereby incorporated by reference into Weber et al, and Jacobs discloses memory associated with each module (column 12, lines 25-26 and column 14, lines 32-38). Therefore, Weber et al discloses the claimed memory device.)
a processor (a processor is inherent to the invention of Weber et al, as Weber et al discloses moving along a transport track and controlling a driving coil controller (paragraph 0002), which inherently would need some sort of processor to operate.) operative to:
execute a control module which generates a current reference, wherein the current reference defines a desired output current for each of the plurality of drive coils to obtain a desired motion of each of the plurality of movers along the track segment (Paragraph 0002 states, “wherein each driving coil is controlled by a driving coil controller with corresponding control parameters, in that the driving coil controllers set control variables for the driving coils interacting with the transport unit.” Paragraph 0008 states, “A long stator linear motor has high requirements regarding the 
generate an injection sequence having a plurality of harmonic components (paragraph 0052 of Weber et al states, “In the operating point, in the closed loop control circuit an excitation signal AS is introduced … The excitation signal AS comprises a predetermined frequency band. Possible excitation signals AS are for example a known pseudo-random binary sequence signal (PRBS) or a Sinus-Sweep signal.” The PRBS inherently has a plurality of harmonic components. Please note that PRBS is also the injection sequence that the applicant’s invention uses in one embodiment (see paragraph 0006 of the applicant’s specification).)
receive at least one position feedback signal corresponding to a location of one of the plurality of movers along the track segment (figure 6, reference IG(s,v))
store a plurality of samples of the at least one position feedback signal in the memory device (Paragraph 0052 of Weber et al states, “The frequencies in the excitation signal AS and the amplitudes of the excitation signal AS are selected in a way that the system responses are sufficiently informative, i.e., that the system responses in the relevant frequency range are sufficient for being evaluated. An interesting frequency range is in particular the range in which a resonance or anti-resonance is 
add the injection sequence into the control module while commanding each of the plurality of movers to remain at a present location along the track segment (paragraph 0052 of Weber et al states, “The excitation signal AS should preferably have a mean value of zero, whereby the controlled system (control system 21) itself remains on average essentially undisturbed.” Also, as stated in paragraph 0012 of Weber et al, “by superimposing an excitation signal with a predetermined frequency band on the control variables of a driving coil, wherein actual values of the driving coil control are determined and from the control variables superimposed with the excitation signal and from the determined actual values a frequency response is determined, wherein from the frequency 
With respect to claim 1, Weber et al differs from the claimed invention in that it does not explicitly disclose: 
add the injection sequence to the at least one position feedback signal
generate a frequency response of each mover positioned along the track segment as a function of the current reference and of the sampled position feedback signal
With respect to claim 1, Huang discloses:
add the injection sequence to the at least one position feedback signal (Paragraph 0024 states, “In accordance with various embodiments of the invention, limited rotation motor performance data is captured from a motor system. A pseudo random binary sequence (PRBS) excitation signal is input to the system …” Paragraph 0028 states, “a pseudo random binary sequence (PRBS) is input to the system either as the input command 34 or is provided as a perturbation to the output of the controller 
generate a frequency response of each mover positioned along the track segment as a function of the current reference and of the sampled position feedback signal (obvious in view of combination; paragraph 0012 of Weber et al states, “by superimposing an excitation signal with a predetermined frequency band on the control variables of a driving coil, a frequency response is determined, wherein from the frequency response the control parameters for said transport unit are determined and the transport unit is controlled using these determined control parameters for movement along the transport track. This allows a simple determination of optimized control parameters of the driving coil controller, which in turn allows for faster control interventions.” (emphasis mine). As discussed in the previous limitation, Huang teaches flexibility in the input location of a pseudo random binary sequence (i.e. the claimed injection sequence).)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Huang into the invention of Weber et al. The motivation for the skilled artisan in doing so is to gain the benefit of improving diagnosis of the frequency response representation of Weber et al. 

With respect to claim 2, Weber et al, as modified, discloses:
wherein the load is fixedly mounted to the mover (figure 3, references 2-3) and the frequency response corresponds to operation of the mover (paragraphs 0011-0012 and 0051-0052)

With respect to claim 3, 
the load is removably mounted to the mover (Throughout its disclosure, Weber et al teaches different loading conditions and loading loads of different weights. See, for example, paragraphs 0049, 0051, and 0058-0059). Claim 7 states, “wherein for different loading conditions of a transport unit (Tx) different control parameters (RP) are determined.” Removably mounting the load to the mover is an inherent feature of the invention. It is what allows for the invention to move more than one object.)
the processor is further operative to generate a first frequency response and a second frequency response (paragraph 0058 states, “The determination of the control parameters RP may also be performed for different operating points and/or different loads of the transport unit Tx. Equally, the control parameters RP for a transport unit Tx may be determined also for different measurement cells MZ … For example, the control parameter set may be selected, which best matches the momentary load conveyed with a transport unit Tx or the current speed or position of the same. In this way, for each transport unit an own or even several control parameter sets may be created.”)
the first frequency response is generated with the load mounted to the mover (suggested by disclosure in paragraph 0058; the scenario of the load mounted to the mover would be associated with a specific control parameter set.)
the second frequency response is generated with the load removed from the mover (suggested by disclosure in paragraph 0058; the scenario of the load removed from the the mover would be associated with a different control parameter set.) 

With respect to claim 4, Weber et al, as modified, discloses:
wherein the processor is further configured to identify a resonant operating point in one of the first frequency response and the second frequency response (paragraph 0016 states, “In the same way, from the frequency response it is possible to determine resonance and anti-resonance frequencies …”; paragraph 0052 states, “An interesting frequency range is in particular the range in which a resonance or anti-resonance is expected …”; paragraph 0060 states, “Moreover, from the frequency response … possible resonance and anti-resonance frequencies may be determined …”)

With respect to claim 5, Weber et al, as modified, discloses:
wherein the memory device is further configured to store a set of maximum values for each frequency present in the first and the second frequency responses (As discussed in claim 1 above, Weber et al incorporates the memory of Jacobs (US Pat 6876107) into its invention. Weber et al also states, “A known method is for example the Maximum Peak Criteria. The method of the Maximum Peak Criteria is explained with 
and wherein the processor is further operative to determine when a magnitude at one of the frequencies present in each of the first and the second frequency responses is greater than the corresponding maximum value (Paragraph 0068 of Weber et al discloses, “exceeding a predetermined threshold …” As discussed in the preceding limitation, Weber et al also discloses maximum values. Furthermore, Weber et al teaches specific controllers (figure 4, references 10-11 and 20). The language “further operative to determine …” is intended use language. The claim doesn’t specify that the determination is affirmatively performed, only that the invention is “operative to determine.” Given Weber’s possession of various control units, along with its teachings of maximum values and the exceeding of thresholds, it is able to perform the claimed function.)

With respect to claim 6, Weber et al, as modified, discloses:
wherein at least one of the plurality of movers is moved to a plurality of locations along one of the track segments and the frequency response is generated for the mover at each of the plurality of locations (figure 4 shows movement of mover from one location to another; paragraph 0052 states, “The response of the control system 21 is naturally the actual movement condition of the transport unit Tx as actual position s or actual speed v.” Paragraph 0058 states, “For example, the control parameter set may be selected, which best matches the momentary load conveyed with a transport unit Tx or the current speed or position of the same.”)

With respect to claim 7, Weber et al, as modified, discloses:
wherein the processor is further operative to evaluate the frequency response at each of the plurality of locations to identify a resonant operating point in at least one of the frequency responses (As discussed above with respect to claim 4, paragraphs 0016, 0052, and 0060 discuss the determination of resonance frequencies.)

With respect to claim 8, Weber et al, as modified, discloses:
wherein a nominal frequency response for the mover is stored in the memory device (paragraph 0052 states, “The frequencies in the excitation signal AS and the amplitudes of the excitation signal AS are selected in a 
wherein the processor is further operative to: compare the frequency response obtained at each of the plurality of locations to the nominal frequency response (This is what happens when the excitation signal AS is introduced. As seen in paragraph 0052, the excitation signal may be dependent on the nominal data. Please note that the language “further operative to” is not affirmative; it is intended use language, and the structure of Weber et al, when combined with its nominal data teachings, is operative to perform the claimed function.)
identify at least one location as having a fault when a difference between the frequency response obtained at each of the plurality of locations exceeds a predetermined threshold from the nominal frequency response (paragraph 0068 states, “Through observation of the temporal variation of 

With respect to claim 9, Weber et al, as modified, discloses:
wherein the injection sequence is a pseudo random binary sequence (paragraph 0052 discloses pseudo-random binary sequence signal (PRBS).)

With respect to claim 10, Weber et al, as modified, discloses:
further comprising a segment controller in each of the plurality of track segments wherein the processor is included in each segment controller (figure 4, reference 20; figure 8; paragraph 0011 states, “Embodiments of the present invention therefore better adapt the operation of a long stator linear motor to the requirements or the conditions of the individual transport units or transport track.” Paragraph 0026 states, “FIG. 8 shows the distribution of the propulsion force to be controlled to the individually operating driving coils.” See also paragraphs 0030, 0039, and 0045.)

With respect to claim 11, Weber et al, as modified, discloses:
a segment controller having a local processor (figure 4, reference 20)
a central controller having a remote processor (figure 4, reference 10)
wherein at least a first portion of the steps the processor is operative to perform are performed on the local processor and at least a second portion of the steps the processor is operative to perform are performed on the remote processor (paragraph 0039)

With respect to claim 12, Weber et al, as modified, discloses:
a visual display unit wherein the frequency response is graphically represented on the visual display unit (Figure 9 shows a graphical representation of a frequency response. Therefore, a “visual display unit” is inherently suggested, even if the visual display unit is merely interpreted to be the processor that creates the graphical data.)

Claim 13 is the method version of claim 1 above and is rejected for similar reasons.

Claim 14 is similar to claim 9 above and is rejected for similar reasons.

Claim 15 is similar to claim 6 above and is rejected for similar reasons.

Claim 16 is similar to claim 7 above and is rejected for similar reasons.

Claim 17 is similar to claim 8 above and is rejected for similar reasons.

	Claim 18 is similar to claim 2 above and is rejected for similar reasons.

	Claim 19 is similar to claim 3 above and is rejected for similar reasons.

	Claim 20 is similar to claim 4 above and is rejected for similar reasons.

Response to Arguments
Applicant's arguments filed 10/28/20 have been fully considered but they are not persuasive.
The applicant’s overall argument is the following:

    PNG
    media_image4.png
    243
    688
    media_image4.png
    Greyscale

This argument is not persuasive because the applicant applies narrow interpretations to broad claims, while reading unclaimed elements into the claims.
In the applicant’s first specific argument, the applicant argues:

    PNG
    media_image5.png
    551
    677
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    201
    664
    media_image6.png
    Greyscale

Here, the applicant appears to interpret “while commanding each of the plurality of movers to remain at a present location along the track segment” to mean that the plurality of movers are stationary, as opposed to moving. However, there is nothing in the claims that state that the movers are stationary while the injection sequence is added. What the claims state is “to remain at a present location.” The examiner interprets claims according to their broadest reasonable interpretation (BRI), and under 
Next, the applicant argues:

    PNG
    media_image7.png
    480
    686
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    689
    680
    media_image8.png
    Greyscale


Next, the applicant argues:

    PNG
    media_image9.png
    274
    673
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    654
    687
    media_image10.png
    Greyscale

This argument is a continuation of the “obvious to try” argument addressed above, and it is not persuasive for the same reasons given above. The applicant is trying to read in a very narrow interpretation of figure 11, while such a narrow interpretation is not supported by the claims. The claims do not mention anything about a cascaded control system. The claims do not mention anything about a first and second regulator. Nor do the claims mention anything about a specific “forward control path” or a “feedback path.” Because the applicant’s arguments are dependent on reading in a narrow interpretation based on unclaimed elements, the applicant’s arguments are not persuasive.


    PNG
    media_image11.png
    272
    661
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    724
    679
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    201
    678
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    60
    642
    media_image14.png
    Greyscale

Here, again, the applicant is reading in a narrow interpretation based on unclaimed elements and arguing that because the cited art does not match the narrow interpretation, it fails to disclose the claimed invention. For example, the applicant’s argument of “claim 1 defines the frequency response as being determined over the portion of the control system with the current reference as an input and the position feedback signal as an output. Thus, the test signal is being injected at the output of the system for which the frequency response is being determined.” takes an intellectual leap that is not support by the BRI of the claims. There is nothing in the claims that states that a current reference is an input and a position feedback signal is an output. There is also nothing in the claims that states that the test signal is injected at the output of the system for which the frequency response is being determined. The claims do not appear to use the word “input” at all, and the word “output” is only used in the context of, “wherein the current reference defines a desired output current …” This is different than stating that the current reference is an input and the position feedback signal is an output. This is also different than stating that the test signal is injected at the output of the system. The applicant’s concludes this section by stating, “Therefore, the combination of Weber and Huang fails to disclose a control system in which a test 
The applicant continues by arguing that claim 13 includes the limitations discussed with respect to claim 1. Because the applicant’s arguments with respect to claim 1 were unpersuasive, the applicant’s arguments with respect to claim 13 would also be unpersuasive.
For the above reasons, the above rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Achterberg (US Pat 10177640)
Vasiloiu (US Pat 6611138)
Hayashi (US PgPub 20060001518)
Faizullabhoy (US Pat 7170241)
Prussmeier (US PgPub 20150048817)
King (US PgPub 20130074724)
Jacobs (US Pat 6876107)
Thornton (US Pat 6101952)
Vogel (US PgPub 20080115372)
Faig (US Pat 4988273)
Holling (US Pat 5821713)
Gotz (US PgPub 20090039810)
Balazovic (US PgPub 20110199031)
Magee (US PgPub 20140327380)
Jansen (US Pat 5565752)
Masberg (US Pat 6148784)
Griffitts (US PgPub 20030193306)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUJOY KUNDU can be reached on (571)272-8586.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.S.L/Examiner, Art Unit 2862                                                                                                                                                                                                        01/29/21

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862